Case: 11-20277     Document: 00511707121         Page: 1     Date Filed: 12/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 27, 2011
                                     No. 11-20277
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

OSCAR MEJIA DIAZ, also known as Oscar Diaz Mejia, also known as Oscar
Diaz-Mejia, also known as Oscar Mejia-Diaz, also known as Oscar Mejia, also
known as Pedro Gutierrez, also known as Leonides Mejia, also known as
Leonides Diaz Mejia, also known as Marcos Torres Mejia, also known as
Leonides Metia,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-834-1


Before DAVIS, WIENER, and HAYNES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Oscar Mejia Diaz pleaded guilty to one count of
illegal reentry in violation of 8 U.S.C. § 1326(a) and (b)(2) and was sentenced to
a 29-month term of imprisonment, near the top of the applicable sentencing
guidelines range of 24 to 30 months. He argues on appeal that his sentence is


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20277     Document: 00511707121      Page: 2     Date Filed: 12/27/2011

                                    No. 11-20277

greater than necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a) and
that the sentencing court failed to consider his estranged wife’s poor health and
the needs of their children. He properly acknowledges that his argument that
the illegal reentry guideline is “penologically flawed” and lacks an empirical
basis    is   foreclosed   by   circuit   precedent.       See   United    States     v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
        When, as here, the district court has imposed a sentence within a properly
calculated guidelines range, the sentence is entitled to a presumption of
reasonableness. Rita v. United States, 551 U.S. 338, 351 (2007). Review is for
abuse of discretion. Gall v. United States, 552 U.S. 38, 51-52 (2007). Mejia Diaz
has not shown that the sentencing court considered any irrelevant or improper
factors or that the court made a “clear error of judgment” in weighing the
§ 3553(a) factors. United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
Accordingly, he has failed to demonstrate that his sentence is unreasonable. See
Rita, 551 U.S. at 347, 351.
        AFFIRMED.




                                          2